
	
		I
		112th CONGRESS
		1st Session
		H. R. 657
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mrs. Lummis (for
			 herself, Mr. Sam Johnson of Texas,
			 Mr. Akin, Mr. Lamborn, Mr.
			 Heller, Mr. Wilson of South
			 Carolina, Mr. Roe of Tennessee,
			 Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Posey,
			 Mr. Olson,
			 Mr. Marchant,
			 Mr. Schock,
			 Mr. Kline,
			 Mr. Roskam,
			 Mrs. Schmidt, Mr. Mulvaney, Mr.
			 Flores, Mr. Gohmert,
			 Mr. King of Iowa,
			 Mr. Fleming,
			 Mr. Huelskamp,
			 Mr. Franks of Arizona,
			 Mr. Hall, Mr. Rigell, Mr.
			 DesJarlais, Mr. Denham,
			 and Mr. Gibbs) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to reduce the
		  number of civil service positions within the executive branch, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Federal Workforce Reduction Act of
			 2011.
		2.Reducing the
			 number of Federal employeesSection 3101 of title 5, United States Code,
			 is amended—
			(1)by striking
			 Each Executive agency and inserting (a)
			 In
			 general.—Subject to subsection (b), each Executive
			 agency; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Reduction in
				Number of Employees
						(1)Hiring
				freezeExcept as provided in
				paragraph (2), during fiscal year 2012 and each succeeding fiscal year for
				which the Director of the Office of Management and Budget (in such manner as
				the Director determines to be appropriate) projects a Federal budget deficit,
				the head of an Executive agency may not appoint any individual to a position in
				the agency.
						(2)Permitting
				appointments from Federal workforce hiring pool
							(A)Establishment of
				poolThe President shall establish a Federal workforce hiring
				pool consisting of positions which may be allocated among all Executive
				agencies.
							(B)ProceduresThe
				head of an Executive agency may appoint an individual to a position in the
				agency if—
								(i)there is a
				position available in the Federal workforce hiring pool;
								(ii)the head of the
				Executive agency submits a request to the President for the allocation of a
				position in the Federal workforce hiring pool to the agency for purposes of
				making an appointment; and
								(iii)the President
				approves the request.
								(C)Process and
				criteria for approving requestsThe President shall promulgate
				regulations—
								(i)setting forth the
				process by which the head of an Executive agency may make a request under this
				subsection; and
								(ii)setting forth the
				criteria by which the President shall determine on a competitive basis whether
				to approve a request by the head of an Executive agency under this
				subsection.
								(D)Number of
				positions in pool
								(i)Initial
				numberAs of the first day of fiscal year 2012, the number of
				positions in the Federal workforce hiring pool shall equal zero.
								(ii)Changes to
				initial numberAfter the first day of fiscal year 2012, the
				number of positions in the Federal workforce hiring pool—
									(I)shall increase by
				.50 for each full-time-equivalent position in any Executive agency which
				subsequently becomes vacant; and
									(II)shall decrease by
				1.0 for each request for a full-time equivalent position which is approved by
				the President under this subsection.
									(3)Waiver in case
				of emergency or need to protect national securityThe President may waive this subsection
				with respect to the hiring of an employee for a position upon a determination
				by the President that—
							(A)the existence of a
				state of war or other national security concern so requires; or
							(B)the existence of
				an extraordinary emergency threatening life, health, safety, or property so
				requires.
							(4)Action through
				OPMThe President shall carry out this subsection through the
				Director of the Office of Personnel Management, who shall consult with the
				Director of the Office of Management and Budget.
						(5)Reports to
				Congress
							(A)In
				generalNot later than 90 days after the end of each quarter of a
				fiscal year, the President shall provide Congress with a report containing a
				list of each appointment approved by the President under this subsection during
				the quarter, broken down by executive agency.
							(B)Information
				includedThe list contained in a report provided to Congress
				under subparagraph (A) shall include a description of the position associated
				with each approved appointment, but shall not provide any information that may
				be used to identify the individual appointed to the position.
							(C)Public
				disseminationThe President shall make each report provided to
				Congress under subparagraph (A) available to the public by posting the report
				on the official public website of the Executive Office of the President in a
				searchable, sortable, and down­load­able manner.
							(6)Exclusion of
				certain executive agenciesThis subsection does not apply
				to—
							(A)the Department of
				Defense;
							(B)the Department of
				Homeland Security; or
							(C)the Department of
				Veterans’
				Affairs.
							.
			
